Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the Applicants’ communication filed on 06/14/2019. In virtue of this communication, claims 1-10 are currently pending in the instant application. 
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims -1-7 and 9-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tong et al. (US 10,244,307 B1). 

 	Regarding Claim 1 Tong teaches the limitations "A method for Bluetooth connection, comprising: (see abstract and col. 23 lines 33-39, showing method, device and program for Bt connections from device to headphones);
causing a first node of multiple data receiving nodes to establish a first Bluetooth connection with a data source; and causing the multiple data receiving nodes to share a data packet transmitted by the data source via the first Bluetooth connection, and causing a second node to be selected according to a preset rule to feed back a response signal to the data source" (see abstract, fig. 1a, 1b and 6 and col. 

	Claims 9 and 10 are rejected for the same reasons set forth above because the claims have similar limitations or have been addressed. 

	Regarding Claim 2 Tong teaches the limitations "The method according to claim 1, further comprising: before or after establishing, by the first node of the multiple data receiving nodes, the first Bluetooth connection with the data source, causing a wireless connection to be established between every two of the multiple data receiving nodes to form a relational network, the topological structure of which includes a star structure, line structure, or mesh structure" (see fig. 1A and col. 20 lines 51-61, where the two headphones form a line structure relational network between the two to exchange data packets such as communication parameters). 

	Regarding Claim 3 Tong teaches the limitations "The method according to claim 2, further comprising: after establishing, by the first node of the multiple data receiving nodes, the first Bluetooth connection with the data source, 
sending, by the first node, parameters of the first Bluetooth connection to the relational network, the parameters including at least one of: an address of the data source, a Bluetooth clock of the data source, an available-channel list, and a communication key" (see col. 5 lines 61-64 and Col. 6 lines 19-41, where Tong shows the audio source (102) forms a Bt connection with a first and second 

	Regarding Claim 4 Tong teaches the limitations "The method according to claim 3, further comprising: after sending, by the first node, parameters of the first Bluetooth connection to the relational network of nodes, 
 	causing the multiple data receiving nodes other than the first node to track information sent by the first Bluetooth connection based on the parameters, the information including at least one of: 154954.00101/120531 144v. 1Application No. Not Yet Assigned4 Docket No.: 154954.00 101Amendment dated June 14, 2019First Pirliminary Amendmentaudio encoding information, audio control information, video encoding information, and information of a change in channel list" (see abstract, fig. 1a, 1b and 6 and col. 6 lines 19-41, where Tong shows the audio source (102) forms a Bt connection with a first and second headphones (104, 106) and where the headphones share a communication parameter and the second headphone snoops on the audio source based on the received communication parameter and while snooping tracks the audio information from the audio source to confirm successful receipt by replying with ACKs or NACKs (i.e. audio encoding and channels (see col. 10 lines 59-67). 

	Regarding Claim 5 Tong teaches the limitations "The method according to claim 1, wherein sharing, by the multiple data receiving nodes the data packet transmitted by the data source via the first Bluetooth connection includes: (see rejection to claim 1 above);
 	causing the multiple data receiving nodes to take over in turn the first Bluetooth connection in accordance with a preset switching time based on the Bluetooth clock of the data source" (see fig. 2 and 6 and col. 13 lines 31-44, where RSSI measurements of each headphone are used as a basis to switch the 

	Regarding Claim 6 Tong teaches the method according to claim 1, comprising: before selecting the second node according to the preset rule to feed back the response signal to the data source,  
causing the multiple data receiving nodes to send arbitration basis information to the relational network, the arbitration basis information including at least one of 
 	battery levels of the data receiving nodes themselves, 
serial numbers of the data receiving nodes, 
whether or not the data packet is received correctly, and 
received signal energy of the data packet, 
wherein each of the data receiving nodes saves the arbitration basis information of all the data receiving nodes." (see fig. 2 and 6 and col. 13 lines 31-44, where RSSI measurements of each headphone are used as a basis to switch the primary Bluetooth connection from a first headphone to a second headphone from the data source. This RSSI information is transmitted from second headphone to the first headphone controller 220 as “arbitration basis information.” “…control module 220 may determine whether to switch the working mode of primary wireless headphone 104 based on one or more 

	Regarding Claim 7 Tong teaches the limitations "The method according to claim 1, wherein selecting the second node according to the preset rule includes at least one of the followings: 
causing the data receiving node with the highest remaining battery level to be selected as the second node;
 causing the data receiving node with the highest signal energy in the Bluetooth connection with the data source to be selected as the second node; 
causing the second node to be selected from the multiple data receiving nodes according to a Bluetooth clock time at the beginning of the current data packet; 
causing the second node to be selected from the multiple data receiving nodes; and 
causing the second node to be selected according to whether or not the data packet is correctly received by each of the data receiving nodes" (see abstract, fig. 1a, 1b and 6 and col. 5 lines 61-64 and col. 6 lines 19-41, where Tong shows the audio source (102) forms a Bt connection with a first and second headphones (104, 106) and where the second headphone is selected since it is the only other receiving headphone to also transmit ACK of successful receipt of the audio information from the source, which meets the option of claim 7 “causing the second node to be selected from the multiple data receiving nodes.”) 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
	
	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tong as applied to claim 1 above, in view of Born (US 2019/0191246 A1). 

 	Regarding Claim 8 Tong teaches the method according to claim 1, wherein feeding back by the second node, the response signal to the data source includes: (see response to claim 1). 
However, Tong does not explicitly disclose “acquiring whether or not the data packet is correctly received by other data receiving nodes than the second node; and 
determining the response signal to be ACK or NACK according to whether or not the data packet is correctly received by the second node and whether or not the data packet is correctly received by the other data receiving nodes than the second node."
	Tong does show that both the primary and secondary wireless headphones can participate in acknowledging the reception of the audio data (e.g., using acknowledgment (ACK) and negative acknowledgement (NACK or NAK) packets). As a result, if at least one of the primary and secondary wireless headphones cannot successfully receive the audio data packet from the audio source in any time slot, then in the subsequent time slot, the audio source receives an NACK packet or otherwise cannot receive a complete ACK packet. Accordingly, as long as there is at least one of the primary and 
 	Also in the same field of endeavor Born discloses a system for setting up intra-speaker network sound delivery via Bluetooth, where other speakers besides a secondary speaker and primary speaker are also relayed audio data from source. The system broadcasts to speakers within range of the source or relay speaker and this dynamically changes as speakers move in and out of a given range (see abstract, fig. 2 and par. 0021 and 0027). 
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to send ACK and NACKS for each speaker as taught by Tong and to extend this ACK and NACK to more speakers in the intra-speaker network, in order to confirm audio receipt from audio source to all speakers the user intends to be listening from (see par. 0003-0004 of Born).  

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BILODEAU whose telephone number is (571)270-3192. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm Pacific Standard Time. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached at (571) 272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/David Bilodeau/
Primary Examiner, Art Unit 2648